DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The claims 1-20 are pending in this application.  This is a non-final office action in response to Application Number 17/314,961 filed on 7 May 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,019,163. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similar claims as illustrated in the claim mapping below.




U.S. Patent 11,019,163
1.    A media device comprising:
   memory;
   instructions; and
   at least one processor to execute the instructions to at least:





   receive demographic information from a user; 
   transmit the demographic information to a central facility;

   cause storage of a consent identifier in a pasteboard of the media device, the consent identifier accessible to a first instrumented application and a second instrumented application executed in a sandbox environment, the consent identifier to indicate to the first 
   access the consent identifier from the pasteboard; 
   present media;
   generate monitoring information if the consent identifier permits collection of monitoring information;

   not generate monitoring information if the consent identifier does not permit the collection of the monitoring information; and 
   transmit the monitoring information to the central facility.

Memory, instructions, and at least one processor to execute the instructions are generic computer components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these generic components as the means for performing the functions below.

   means for receiving demographic information from a user; 
   first means for transmitting the demographic information to a central facility;
   means for storing a consent identifier in a pasteboard of the media device, the consent identifier accessible to a first instrumented application and a second instrumented application executed in a sandbox environment, the consent identifier to indicate to the first 
   means for accessing the consent identifier from the pasteboard; 
   means for presenting media;
   means for generating monitoring information if the consent identifier permits collection of monitoring information;
   means for not generating monitoring information if the consent identifier does not permit the collection of the monitoring information; and 
   second means for transmitting the monitoring information to the central facility.

2.    The media device as described in claim 1, further including means to store a panelist identifier identifying a panelist associated with the media device.


3.    The media device as described in claim 2, further including means to access the panelist identifier from the central facility.
4.    The media device as described in claim 2, wherein the at least one processor is to determine the panelist identifier.
4.    The media device as described in claim 2, further including means to determine the panelist identifier.

5.    The media device as described in claim 2, wherein the panelist identifier is based on user-identifying information received from the panelist.
5.    The media device as described in claim 2, wherein the panelist identifier is based on user-identifying information received from the panelist.
6.    The media device as described in claim 2, wherein the panelist identifier is encrypted.
6.    The media device as described in claim 2, wherein the panelist identifier is encrypted.
7.    The media device as described in claim 1, wherein the at least one processor is to present the media via at least one of a game, a media presenter, or a news presenter.


7.    The media device as described in claim 1, wherein the means for presenting media is to present media via at least one of a game, a media presenter, or a news presenter.



   memory;
   instructions; and
   at least one processor to execute the instructions to at least:




   provide a software development kit to an application developer;

   enable the application developer to create a monitoring enabled application to be executed at the media device;
   transmit a panelist identifier in response to a request from a registrar executed by the media device, the registrar separate from the monitoring enabled application, the registrar to store a consent identifier in a pasteboard of the media device, the request including demographic 
   collect the at least one of the application monitoring data or the media 

Memory, instructions, and at least one processor to execute the instructions are generic computer components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these generic components as the means for performing the functions below.
   means for providing a software development kit to an application developer, the means for providing to enable the application developer to create a monitoring enabled application to be executed at the media device;
   means for transmitting a panelist identifier in response to a request from a registrar executed by the media device, the registrar separate from the monitoring enabled application, the registrar to store a consent identifier in a pasteboard of the media device, the request including 
   means for collecting the at least one of the application monitoring data or the 

9.    The apparatus as described in claim 8, wherein the means for transmitting is to generate the panelist identifier.
10.    The apparatus as described in claim 8, wherein the at least one processor is to cause storage of the at least one of the application monitoring data or the media monitoring data collected by the apparatus.
10.    The apparatus as described in claim 8, further including means for storing the at least one of the application monitoring data or the media monitoring data collected by the means for collecting.

11.    The apparatus as described in claim 10, wherein the at least one processor is to cause storage of the demographic information received by the apparatus.
11.    The apparatus as described in claim 10, wherein the means for storing is to store the demographic information received by the means for transmitting.
12.    The apparatus as described in claim 8, wherein the at least one processor is to generate a report representing the at least one of the application monitoring data or the media monitoring data in connection with the demographic information.
12.    The apparatus as described in claim 8, further including means for generating a report representing the at least one of the application monitoring data or the media monitoring data in connection with the demographic information.


13.    The apparatus as described in claim 8, further including means for receiving the demographic information and the at least one of the application monitoring data or the media monitoring data from the monitoring enabled application.
14.    The apparatus as described in claim 8, wherein the monitoring enabled application generates the at least one of the application monitoring data or the media monitoring data when the consent identifier is deleted.
14.    The apparatus as described in claim 8, wherein the monitoring enabled application generates the at least one of the application monitoring data or the media monitoring data when the consent identifier is deleted.
15.    An apparatus for monitoring a media device, the apparatus comprising: 
   memory;
   instructions; and
   at least one processor to execute the instructions to at least:







   transmit the demographic information to a central facility from the registrar; and

   cause storage of a panelist identifier identifying the user in a shared memory of the media device, the panelist identifier accessible to a first monitoring-enabled application and a second monitoring-enabled application, the first monitoring-enabled application and the second monitoring-enabled application separate from the registrar, the panelist identifier to be retrieved by the first monitoring-enabled application, the first monitoring-enabled application to present media, the first monitoring-enabled application to collect monitoring information if the panelist identifier is in the shared memory and to disable collection of media 

Memory, instructions, and at least one processor to execute the instructions are generic computer components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these generic components as the means for performing the functions below.


   means for transmitting the demographic information to a central facility from the registrar; and
   means for storing a panelist identifier identifying the user in a shared memory of the media device, the panelist identifier accessible to a first monitoring-enabled application and a second monitoring-enabled application, the first monitoring-enabled application and the second monitoring-enabled application separate from the registrar, the panelist identifier to be retrieved by the first monitoring-enabled application, the first monitoring-enabled application to present media, the first monitoring-enabled application to collect monitoring information if the panelist identifier is in the shared memory and to disable collection of media 

16.    The apparatus as described in claim 15, further including means for requesting permission from the user to enable monitoring.
17.    The apparatus as described in claim 16, wherein the at least one processor is to: 
   cause storage of, if permission is received, a consent identifier enabling the collection of media monitoring information by the first monitoring-enabled application and the second monitoring-enabled application; and
   ensure, if permission is not received, the consent identifier is not stored.
17.    The apparatus as described in claim 16, further including: 
   
   means for storing, if permission is received, a consent identifier enabling the collection of media monitoring information by the first monitoring-enabled application and the second monitoring-enabled application; and
   means for ensuring, if permission is not received, the consent identifier is not stored.
18.    The apparatus as described in claim 17, wherein a consent indicator to enable monitoring is the panelist identifier.
18.    The apparatus as described in claim 17, wherein a consent indicator to enable monitoring is the panelist identifier.

19.    The apparatus as described in claim 15, wherein the panelist identifier is based on the demographic information.
20. The apparatus as described in claim 15, wherein the panelist identifier is requested from the central facility.
20. The apparatus as described in claim 15, wherein the panelist identifier is requested from the central facility.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        16 September 2021




/Patrice L Winder/Primary Examiner, Art Unit 2452